NO. 4-07-0997             Filed 10/31/08

                     IN THE APPELLATE COURT

                              OF ILLINOIS

                         FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,   )    Appeal from
          Plaintiff-Appellee,          )    Circuit Court of
          v.                           )    Adams County
DONTE M. CLAUSELL,                     )    No. 07CF395
          Defendant-Appellant.         )
                                       )    Honorable
                                       )    Scott H. Walden,
                                       )    Judge Presiding.
_________________________________________________________________

          JUSTICE MYERSCOUGH delivered the opinion of the court:

          In September 2007, a jury acquitted defendant, Donte M.

Clausell, of aggravated battery (720 ILCS 5/12-4(b)(8) (West

2006)) and convicted him of robbery (720 ILCS 5/18-1 (West 2006))

and burglary (720 ILCS 5/19-1(a) (West 2006)).    In October 2006,

the trial court sentenced defendant to 36 months' probation and

ordered him to pay restitution.     Defendant appeals, arguing the

imposition of restitution was improperly based on the acquitted

aggravated-battery charge.    We affirm.

                             I. BACKGROUND

          Justin Davis testified he was standing by his vehicle

when a white four-door vehicle approached.    Davis explained three

black males dressed in baggy pants and long white shirts got out

and asked him "where the green was."    Davis testified he assumed

they wanted money or drugs.    Davis turned to leave but was struck

in the neck from behind and fell to the ground unconscious.
           Davis woke lying on his back with one of the men

standing on his face.    A second man was searching through his

pockets.   A third man was searching his vehicle.   Davis testified

the man standing on his face told Davis he would "stomp [his]

face in" if he moved.    The men took Davis's cellular phone,

wallet, and keys.    The men unlocked the vehicle's trunk and

removed four speakers.    The men placed the speakers in their

vehicle and left.

           Davis called the police and provided a description of

the men, a description of the vehicle, and the vehicle's license-

plate number.

           According to City of Quincy, Illinois, police officer

Chad Liesen's testimony, police found the vehicle approximately

an hour later.    Defendant and two other men were inside the

vehicle.   All three men were dressed in baggy shorts and long

white shirts.    Liesen testified Davis's speakers were located in

the backseat and trunk.

           The jury found defendant guilty of robbery and burglary

but not guilty of aggravated battery.

           At sentencing, the State requested restitution for

Davis's medical bills.    Defense counsel argued against such

restitution because the injuries were caused by the aggravated

battery and defendant was found not guilty of the aggravated-

battery charge.    The State argued that the use of force for the


                                - 2 -
robbery was sufficient to justify restitution.       Davis reported

suffering a concussion.    The trial court acknowledged defendant

was acquitted of aggravated battery but found the record afforded

a sufficient basis to order restitution for Davis's medical bills

based on the force used in the robbery.       The court ordered

defendant to pay restitution of $2,541.06 for Davis's medical

expenses.

            This appeal followed.

                             II. ANALYSIS

            On appeal, defendant argues the trial court improperly

ordered him to pay restitution for medical expenses because

Davis's medical bills resulted from the acquitted aggravated-

battery charge.    The State argues the restitution order was based

on defendant's robbery conviction.       We agree with the State.

                         A. Standard of Review

            "A restitution order will not be reversed absent a

showing of an abuse of discretion."       In re M.Z., 296 Ill. App. 3d

669, 673, 695 N.E.2d 587, 589 (1998).

                  B. The Restitution Order Was Proper

            "It is well established that a court may not impose

restitution for charges upon which a defendant is acquitted."

People v. Owens, 323 Ill. App. 3d 222, 234, 753 N.E.2d 513, 523

(2001).   In addition, the trial court may not "order restitution

of sums extraneous to the charges before it."       People v. Thomp-


                                 - 3 -
son, 200 Ill. App. 3d 23, 26, 557 N.E.2d 1008, 1010 (1990).

However, a defendant may be ordered to make restitution for

injuries proximately caused by the same criminal conduct of

defendant as that of which he was convicted (730 ILCS 5/5-5-6(b)

(West 2006)).

          Section 5-5-6 of the Unified Code of Corrections

(Unified Code) (730 ILCS 5/5-5-6 (West 2006)) requires the trial

court to order restitution in accordance with that section for

all convictions resulting from offenses in violation of the

Criminal Code of 1961 (720 ILCS 5/1-1 through 47-25 (West 2006))

in which a person received an injury to their person as a result

of the defendant's criminal act.   Under subsection (a) of that

section, the court shall determine at the sentencing hearing

"whether the defendant should be required to make restitution in

cash, for out-of-pocket expenses, damages, losses, or injuries

found to have been proximately caused by the conduct of the

defendant."   730 ILCS 5/5-5-6(a) (West 2006).

          The trial court calculated the $2,541.06 restitution

order for Davis's medical expenses as follows: $290.50 for

Clinical Radiology; $10 for a prescription; and $2,240.56 to

Blessing Hospital, $1,833.39 of which was covered by insurance.

See Wills v. Foster, 229 Ill. 2d 393, 412-14, 892 N.E.2d 1018,

1030-31 (2008) (finding that where the plaintiff was entitled to

seek and recover the reasonable value of her medical expenses,


                               - 4 -
her recovery was not limited by the amount paid by insurance).

          The aggravated-battery charge alleged defendant "or one

for whose conduct he is legally responsible, struck *** Davis in

the head with his fist."   The robbery charge alleged defendant

"or one for whose conduct he is legally responsible, took prop-

erty, being keys and a cell phone, from the person of *** Davis,

by the use of force."   Defendant argues that because the blow to

the head was the basis for the aggravated-battery charge, of

which defendant was acquitted, any restitution based on that

charge is void.

          In support of that position, defendant cites People v.

Chapin, 233 Ill. App. 3d 28, 597 N.E.2d 1250 (1992).   However,

Chapin is distinguishable.   In Chapin, the jury acquitted defen-

dant of theft by deception of $6,000 and found him guilty of

theft by deception of $4,600.    Chapin, 233 Ill. App. 3d at 32,

597 N.E.2d at 1253.   On appeal, defendant argued the trial court

erred when it ordered him to pay $10,600 in restitution.    Chapin,

233 Ill. App. 3d at 34, 597 N.E.2d at 1255.   The Third District

found the $6,000 restitution order was void as defendant was only

convicted of theft by deception of $4,600.    Chapin, 233 Ill. App.

3d at 34, 597 N.E.2d at 1255.   The court found the trial court

was not permitted to order restitution of sums extraneous to the

charges before it.    Chapin, 233 Ill. App. 3d at 34, 597 N.E.2d at

1255.


                                - 5 -
          In contrast here, the trial court did not order resti-

tution for sums extraneous to the charges.    The injuries Davis

incurred were based on the robbery charge of which defendant was

convicted.   Defendant was charged with robbery for taking Davis's

keys and cellular phone by force.    The court acknowledged defen-

dant was acquitted of aggravated battery but still found restitu-

tion was justified based on the force used for the robbery.

According to Davis's testimony, one of the men struck him in the

head causing him to fall to the ground.    One of the men then held

Davis on the ground by placing his foot on Davis's head, covering

his nose and cheek.   Davis also testified the pressure exerted on

his head was hurtful and made him feel his head could have been

stomped into the ground.

          Defendant contends the medical expenses relate solely

to the initial blow to Davis's head, which formed the basis for

the aggravated-battery charge.    Defendant argues while the

aggravated battery caused Davis' concussion, the force used in

the robbery "did not even cause a bloody nose."    In addition,

defendant contends "the only injury Davis reported and police

observed was redness and swelling behind [his] right ear from the

initial blow to the head."   However, defendant presented no

evidence Davis' injuries were exclusively caused by the initial

blow recited in the aggravated-battery charge.

          Even assuming arguendo that Davis's injuries resulted


                                 - 6 -
exclusively from the initial blow, the fact defendant was acquit-

ted of the aggravated-battery charge is not determinative as

"[r]estitution may properly be ordered for all losses proximately

caused by the same criminal acts of the defendant."    People v.

Gallinger, 252 Ill. App. 3d 816, 819, 624 N.E.2d 399, 401 (1993),

citing People v. Hernandez, 236 Ill. App. 3d 983, 985, 600 N.E.2d

1234, 1235 (1992).

            In this case, the initial strike is proximately related

to the robbery.    Here, defendant was engaged in a single course

of conduct.    The blow to Davis's head reasonably could be seen to

have been used to disable Davis and allow the robbery to com-

mence.   As a result, Davis's injuries were proximately caused by

defendant's criminal conduct for which he was convicted.

            Accordingly, the trial court's restitution order can

stand solely on defendant's robbery conviction.    As a result, we

find the court did not err in ordering restitution for Davis's

medical costs.

                           III. CONCLUSION

            For the reasons stated, we affirm the trial court's

judgment.    As part of our judgment, we grant the State its $50

statutory assessment against defendant as costs of this appeal.

            Affirmed.

            KNECHT and STEIGMANN, JJ., concur.




                                - 7 -